Case: 17-10253      Document: 00515680628         Page: 1    Date Filed: 12/21/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 21, 2020
                                   No. 17-10253                            Lyle W. Cayce
                                                                                Clerk

   Trent Taylor,
                                                            Plaintiff—Appellant,

                                       versus

   Robert Stevens, Warden, Individually and in their Official Capacity;
   Robert Riojas,
   Sergeant of Corrections Officer, Individually and in their Official Capacity;
   Ricardo Cortez,
   Sergeant of Corrections Officer, Individually and in their Official Capacity;
   Stephen Hunter,
   Correctional Officer, Individually and in their Official Capacity;
   Larry Davidson,
   Correctional Officer, Individually and in their Official Capacity;
   Shane Swaney,
   Sergeant of Corrections Officer, Individually and in their Official Capacity;
   Franco Ortiz,
   Correctional Officer, Individually and in their Official Capacity;
   Creastor Henderson, L.V.N.,
   Individually and in their Official Capacity;
   Stephanie Orr, L.V.N., Individually and in their Official Capacity;
   Joe Martinez,
                                                             Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 5:14-CV-149
Case: 17-10253     Document: 00515680628          Page: 2   Date Filed: 12/21/2020

                                   No. 17-10253


                         ON REMAND FROM
                 THE UNITED STATES SUPREME COURT

   Before Owen, Chief Judge, Jones and Smith, Circuit Judges.
   Per Curiam:
          This court affirmed in part and reversed and remanded in part in
   regard to the plaintiff’s claims brought under 42 U.S.C. § 1983 alleging vio-
   lation of the Eighth Amendment. Taylor v. Stevens, 946 F.3d 211 (5th Cir.
   2019). On petition for writ of certiorari, the Supreme Court vacated and
   remanded. Taylor v. Riojas, No. 19-1261, 2020 U.S. LEXIS 5193 (U.S.
   Nov. 2, 2020) (per curiam).
          This matter is REMANDED in its entirety to the district court in
   accordance with the judgment of the Supreme Court. We express no view as
   to what proceedings the court should conduct on remand or what decisions
   it should make. The mandate shall issue forthwith.




                                        2